Citation Nr: 1725737	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-46 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with bilateral cataracts and as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The claim was previously before the Board and was remanded for further development in July 2014.  For the reasons discussed below, additional development is necessary.

It is noted for the record that in addition to the above-listed issue, the issue of entitlement to special monthly compensation based on loss of use of a creative organ was included in the July 2014 Board remand.  In that remand, the Board directed that a Statement of the Case be issued in response to a November 2008 notice of disagreement.  Indeed, a Statement of the Case was issued in July 2016.  As the Veteran did not thereafter file a timely substantive appeal with respect to the issue of entitlement to special monthly compensation, the issue is not before the Board and will not be addressed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for hypertension as due to active service or, alternatively, as secondary to service-connected diabetes mellitus.  Most recently, in a May 2017 Informal Hearing Presentation, the Veteran asserted through his representative that his hypertension may be due to herbicide exposure in the Republic of Vietnam.  

Having reviewed the record, the Board finds that development actions requested in the July 2014 Board remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, additional development specified in the Board's remand must be conducted prior to adjudication.

The July 2014 Board decision directed the AOJ to afford the Veteran an addendum opinion to determine the nature and etiology of the Veteran's hypertension.  Of note, the clinician was instructed to account for September 2007 and March 2008 VA treatment records, which documents that the Veteran's hypertension medication was increased. 

An addendum opinion was provided in November 2016, wherein the clinician opined that the Veteran's hypertension was less likely than not caused by active service or caused or aggravated by diabetes mellitus.  The clinician noted that the Veteran's hypertension was diagnosed prior to the diagnosis of his diabetes mellitus and that the record did not contain evidence that hypertension was diagnosed during active service.  However, the clinician did not address the September 2007 and March 2008 VA treatment records, as directed in the July 2014 Board decision.  See Stegall, 11 Vet. App. at 271.  As such, the November 2016 opinion is insufficient to inform the Board whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus. 

The Board additionally notes that prior examinations have not addressed whether the Veteran's hypertension is at least as likely as not due to presumed herbicide exposure.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is warranted for an addendum opinion.

In light of the above, additional development is required to address whether the Veteran's hypertension is at least as likely as not caused by or aggravated by service-connected diabetes mellitus; or caused by active service, to include herbicide exposure in the Republic of Vietnam.  

On remand, an opinion must be provided on whether the Veteran's hypertension was caused by or aggravated by diabetes mellitus.  The clinician must address the September 2007 and March 2008 VA treatment records. 

Additionally, the clinician must provide an opinion on whether the Veteran's hypertension was caused by active service, to include herbicide exposure.  The Board highlights the Institute of Medicine's 2006, 2010, and 2012 reports confirming that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  The clinician should address these findings and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in hypertension.

Finally, the record indicates that there may be outstanding treatment records relevant to the claim.  In an October 2016 statement, the Veteran asserted that he received treatment at Fort Hood.  Further, in a December 2016 correspondence, the Veteran reported that a treating VA physician, Dr. Chengappa, stated that his hypertension was caused by his diabetes mellitus sometime in November 2016.  On remand, efforts should be made to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's hypertension, to include any early records from Fort Hood Hospital and records from VA provider Dr. Chengappa.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Forward the Veteran's claims file to a clinician for an addendum opinion to determine the etiology of the Veteran's hypertension.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the clinician should provide the following opinions:

a)  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to active service, to include his presumed exposure to herbicides in the Republic of Vietnam.

The clinician should reconcile his or her opinion with the NAS study indicating that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Likewise, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

b)  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by or aggravated by his service-connected diabetes mellitus. 

The clinician must address the September 2007 and March 2008 VA treatment records indicating that the Veteran's hypertension medication dosage was increased. 

Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




